DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2022 has been entered.
 	Claims 1, 6-8 and 10-17  are under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 4/1/2022  are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8 and 10-17  are rejected under 35 U.S.C. 103 as being obvious over Matsumura et al. (US 20180160676; cited in the IDS filed 8/14/2018) in view of Hyon et al. (JP 2011030557A) and Sjogren et al. (US 20060134596), as evidenced by Sigma.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
At [0011], Matsumura teaches a vitrified state stabilizing agent for an animal cell cryopreservation solution (instant claim 13), comprising at least one polyampholyte comprising amino groups and carboxyl groups in the same molecule, selected from the group consisting of the following (a), (b) and (c): 
(a) at least one carboxylated polyampholyte resulting from reaction of ε-poly-L-lysine with butyl succinic anhydride;  (b) at least one carboxylated polyampholyte resulting from reaction of ε-poly-L-lysine with butyl succinic anhydride and succinic anhydride; or (c) at least one carboxylated polyampholyte resulting from reaction of ε-poly-L-lysine with a compound represented by the following formula (I): 

    PNG
    media_image1.png
    266
    355
    media_image1.png
    Greyscale

(instant claim 1, in part).
In a preferred embodiment ([0012]), the vitrified state stabilizing agent is the compound of formula II:

    PNG
    media_image2.png
    185
    361
    media_image2.png
    Greyscale
(instant claim 1, in part).

The at least one polyampholyte has a percentage of carboxylated amino groups among the amino groups in the side chains of poly-L-lysine, in the range of from 50% to 75% ([0013]; instant claim 1).
Ethylene glycol or propylene glycol are present in a concentration of 3 to 8 M ([0016]; instant claims 6 (where the instant specification (page 6, emobiment 7) defines physiological as containing ethylene or propylene glycol; and 7, in part to containing ethylene glycol).
Sucrose is presented in a concentration of 0.1 to 1 M ([0017]; instant claim 8).
The polyampholyte is present in a concentration of 2 to 40% ([0081]; instant claim 1).
Matsumura teaches a method for cryopreserving animal cells by combining the animal cells in the animal cell cryopreservation solution by lowering the temperature (instant claims 11 and 13) and then thawing the resultant frozen animal cells by elevating the temperature ([0022]; instant claim 12).
Thawing occurs without recrystallization ([[0024]; instant claim 14).
The rate of freezing the animal cells in the solution is 5 to 50 degrees C/minute ([0025]; instant claim 15) and the rate of thawing is by elevating the temperature at a rate of 5 to 50 degrees C ([0026]-[0027]).
the rate of thawing is by elevating the temperature at a rate of 5 to 100 degrees C ([0026]; instant claim 16).
Figures 2-5 and 7 show that the temperature for the animal cells with various embodiments of the cryopreservation solution is at least -80 degrees C which is interpreted as preservation (instant claim 17).
Matsumura does not specifically teach the specie of the preferred embodiment for Formula II is where R1 and R2 are methyl.
There are nine possibilities for each of R1 and R2 when they are each H or C1-4 alkyl. These possibilities are H, Me, Et, Pr, i-Pr, n-Bu, i-Bu, sec-Bu and t-Bu. This translates to 45 possible finite unique combinations. Hence, this is a situation of obvious to try, where one combination is R1 and R2 are both Me, as in Formula (II) specie. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the preferred embodiment where R1 and R2 are both methyl. This is a situation of obvious to try because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. §MPEP 2143 IE. The ordinary artisan would have had a reasonable expectation that the selection of preferred embodiment where R1 and R2 are both methyl would be suitable for a vitrified state stabilizing agent for an animal cell cryopreservation solution because Matsumura teaches it as one of the finite number of alternatives for the preferred embodiment. 
Matsumura does not teach that the cryopreservation solution where the polyampholyte is the formula II where R1 and R2 are both methyl also contains at least one epichlorohydrin-crosslinked sucrose polymer macromolecule (claim 1) with a molecular weight range of from 10,000 to 1,000,000 (claim 1) that is present in an amount of 1 to 30% by weight in the cryopreservation solution (claim 1).
Hyon teaches a method for freezing and preserving human mesenchymal stem cells and human fat-derived stem cells without using a harmful preservative such as DMSO or an animal-derived component. A carboxylated ε-poly-L-lysine is provided at 10 w/w% in a DMEM medium to provide a freezing solution having low toxicity. The carboxylated polyamine is formed by reacting ε-poly-L-lysine with succinic anhydride to replace 60% or more of the amino groups with a carboxy group. Also included in the medium is a polyhydric alcohol such as glycerin (glycerol), ethylene glycol, propylene glycol, etc. The medium also contains a polymer such as dextran, PEG, etc. to further improve the preservation ratio (abstract). 
The amino group of polylysine is reacted with a dicarboxylic anhydride for partial carboxylation of the polyamine. The carboxylation is preferably from 50 to 99 mol% including the range of 58 to 76 mol% (page 5, mid first paragraph).
The a cryoprotectant such as glycerol, ethylene glycol, propylene glycol, trehalose and sucrose and DMSO is present at 1 to 20% w/w in the preservation composition. Assuming that the density of water is 1 g/ml, 20% is equivalent to 200g/1000g of water x 1000g/1L x 1 mole ethylene glycol/62 g which is 3.22 M. Thus ,the range is 0.162 M to 3.22 M of ethylene glycol which overlaps with the claimed range of from 3 to 8 M (page 3, second paragraph and mid paragraph page 4 to ethylene glycol; claim 7).  At page 3, third paragraph) it is noted that Hyon teaches that DMSO is potentially toxic. Thus, the ordinary artisan would not be motivated to select DMSO as the cryoprotectant as it is potentially toxic to cells.
Regarding sucrose with a molecular weight of 342 mole per gram, the sucrose is present in a range of 0.3 to 0.58 M which is a range that overlaps the claimed range of 0.1 to 1 M (claim 8). 
The method comprises combing the hMSCs with the preservation solution and the temperature is lowered to -80 degrees C at a cooling rate of 2 degree C/minute. The frozen cell mixture was thawed quickly in a 37 degree C warm bath (pages 5-6, adjoining paragraph) where the cells were held at -80 degrees C for one week.
Sjogren teaches compositions and a method for the vitrification of cells that can subsequently be thawed (abstract).
The method is applicable to stem cells including blastocyst-derived stem cells ([0009]).
The vitrification solutions contains a cryoprotectant or a mixture thereof. Common cryoprotectants include sucrose, trehalose, maltose, lactose, glycerol, etc. ([0028]).
In a specific embodiment the cryoprotectant is sucrose at a concentration of about 0.02 M to 1 M which overlaps the claimed range of 0.1 to 1 M (claim 8). Other concentration ranges include 0.1 M to 0.8 M which is a specie that is fully encompassed by  the claimed range ([0030]).
The vitrification solution also contains a viscosity-adjusting agent to include Ficoll, Percoll, albumin, polyvinyl pyrrolidone, gelatin and glycerol ([0032]).
In a preferred embodiment the viscosity-adjusting agent is Ficoll in a concentration range of about 150 mg/ml which includes 100 mg/ml or 50 mg/ml, etc.. ([0033]). Assuming a density of 1g/ml for an aqueous solution, 150 mg/ml is 0.015 g per 1 g of water which is a percentage of 1.5% which is a specie that is fully encompassed by  the claimed range of 1 to 30 % by weight of the epichlorohydrin-crosslinked sucrose polymer, Ficoll (claim 1).
Sigma teaches Ficoll is a polymer formed by the copolymerization (e.g., crosslinked) of sucrose and epichlorohydrin having a molecular weight of between 400,000 +/- 100,000 which anticipates the claimed range of 10,000 to 1,000,000 (claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Ficoll (an epichlorohydrin crosslinked sucrose polymer) at a molecular weight between 10,000 and 1,000,000 at a concentration of 1.5% where the concentration of the polyampholyte is from 2 to 40% by weight (as taught by Matsumura) in the cryoprotecting solution and method for preserving animal cells as taught by Matsumura. The ordinary artisan would have been motivated to do so because Hyon as evidenced by Sigma teaches that Ficoll with a molecular weight of 400,000 +/- 100,000 can be selected as an added polymer in  a polyampholyte-containing cryopreserving solution and Sjogren teaches that Ficoll at 1.5% is a preferred viscosity-modifying agent for cryopreserving animal stem cells. The ordinary artisan would have had a reasonable expectation that one could successfully employ Ficoll at 1.5% with a molecular weight between 400,000 +/- 100,000 in cryoprotecting solution in the composition and method of Matsumura because Hyon teaches it as an alternative to be added to a cryopreservation solution that contains a polyampholyte and Sjogren teaches in a preferred embodiment that Ficoll is suitable for the vitrification of stem cells that are subsequently be thawed.
The combination of references is silent regarding the characteristics that animal cell cryopreservation solution has a glass transition point from -135 to -80 degrees C  (claim 10) but meets the claimed limitations because the claimed components are in the prior art animal cell preservation solution and the combination of animal cells and cryoprotectant solution are frozen by lowering the temperature and thawed by raising the temperature which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Applicant Argument
Applicant notes the Examiner’s rejection regarding Matsumura. Applicant notes the previous explanation of the data in Table 1 of the notes  the combination of (i) DGMA-PLL and Ficoll together, (ii) DGMA-PLL alone and (iii) Ficoll alone:

    PNG
    media_image3.png
    136
    588
    media_image3.png
    Greyscale

Applicant asserts that the data in Table 1 shows that the combination of DMGA-PLL and Ficoll is unexpected from improved compared to these components individually. Applicant states that these results are also shown in Figures 20c, 20d, 21c and 21d.
Examiner Response
Applicant’s argument is not persuasive because a showing of one combination of concentrations of DMGA-PLL and Ficoll where Ficoll is at an average molecular weight of 70,000 ([0111] of the specfication) is not commensurate in scope with the claimed invention. 
§ MPEP 716.02(d)   Unexpected Results Commensurate in Scope With Claimed Invention
Whether the unexpected results are the result of unexpectedly improved results or a 
property not taught by the prior art, the “objective evidence of nonobviousness must be
commensurate in scope with the claims which the evidence is offered to support.” In
other words, the showing of unexpected results must be reviewed to see if the results
occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ
289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at
“elevated temperatures” using a certain ion exchange resin (with the exception of claim 8
which recited a temperature in excess of 100 ºC). Appellant demonstrated unexpected
results via comparative tests with the prior art ion exchange resin at 110 ºC and 130 ºC. The
court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60 ºC where the prior art ion exchange resin was known
 to perform well. The rejection of claim 8, directed to a temperature in excess of 100 ºC,
 was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 
1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 
2% rhenium did not evidence unexpected results for the entire claimed range of about 
1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) 
(Claims were directed to certain catalysts containing an alkali metal. Evidence presented
 to rebut an obviousness rejection compared catalysts containing sodium with the prior art. 
The court held this evidence insufficient to rebut the prima facie case because experiments
 limited to sodium were not commensurate in scope with the claims.).

	Applicant is now claiming several ranges pertaining to the components:
	(i) the percentage of the carboxylated amino groups among the amino groups in the side chains of the ε-poly-L-lysine at 50 to 75%:
(ii) the molecular weight of the epichlorohydrin sucrose polymer at 10,000 to 1,000,000;
(iii) the concentration of the polyampholyte is at 2 to 40%; and 
(iv) the concentration of the epichlorohydrin-crosslinked sucrose polymer at 1 to 30%. These limitations apply to the two components in the system: the polyampholyte or  the epichlorohydrin-crosslinked sucrose polymer. Therefore, any unexpected results must be demonstrated for the combination of characteristics of i) to iv) of the two components (DMGA and Ficoll). A single data point of one combination in which the concentration of DMGA-PLL and Ficoll is disclosed along with the molecular weight of the Ficoll is insufficient to demonstrate an unexpected result over each of the ranges of i) to iv) which are considered to be essential to the improvement of vitrification due to the DMGA and Ficoll because those ranges are all claimed.  It was specifically noted in the Interview Summary that the comparison should show the concentration range at the end points and approximately one in the middle of the claimed range and that vitrification results should be greater than an additive effect for each combination. Also, as noted in the Interview Summary, the experiments were done in the presence of sucrose and ethylene glycol. These components would also have to be accounted for to show that they do not contribute to the cryopreservation effect. If they do have an effect then their concentration ranges would also have to be taken into consideration in the claimed invention.
Further, it is noted that the claimed range for the concentration of the DMGA is in percentage while the concentration in Table 1 is expressed in millimolar. Applicant is requested to make the conversion of millimolar to percentage to show that the concentration of Table 1 is within the claimed range for the DMGA concentration.
Thus, while one combination of concentrations of components may show a greater than additive effect, this result is not commensurate in scope with the claimed ranges which is any combination of concentrations of DMGA-PLL and Ficoll and the molecular weight of the Ficoll. Further, other characteristics of the DMGA-PLL are not disclosed (the percentage of the carboxylated amino groups among the amino groups in the side chains of the ε-poly-L-lysine in a range from of from 50% to 75%) are not addressed at all. 
Regarding the cited Figures the results are not commensurate in scope with the claimed invention for the same reasons. 
Applicant Argument
Applicant states that it is understood that the issues are whether or note the data is commensurate in scope with the claims pertaining to the  percentage of carboxylated amino groups among the amino groups of the ε-poly-L-lysine side chain, the molecular weight of the Ficoll, the concentration of the DMGA-PLL and the concentration of Ficoll. Applicant presents additional data in the Remarks (emphasis added) that are similar to Table 2 of the specification. However, Figure A now includes a column that compares Ficoll without DMGA. The concentration of Ficoll is 12.5%. Applicant acknowledges that this is a new experiment.
Examiner Response
The new experimental data presented in the Remarks has not been considered. The MPEP at 37 C.F.R. 41.158    Expert testimony; tests and data.
(a) Expert testimony that does not disclose the underlying facts or data on which the opinion is based is entitled to little or no weight. Testimony on United States patent law will not be admitted.
(b) If a party relies on a technical test or data from such a test, the party must provide an affidavit (emphasis added) explaining:
(1) Why the test or data is being used,
(2) How the test was performed and the data was generated,
(3) How the data is used to determine a value,
(4) How the test is regarded in the relevant art, and
(5) Any other information necessary for the Board to evaluate the test and data.
[Added, 69 FR 49959, Aug. 12, 2004, effective Sept. 13, 2004]
Applicant has not provided the new experimental data in the form of an affidavit (e.g., a signed declaration). Therefore, the experimental data is not addressed at this time.
Claims 1, 6-8 and 10-17 are rejected under 35 U.S.C. 103 as being obvious over Suzuki et al. (Proceedings of the 37th Annual Meeting of the Japanese Society for Biomaterials (November 2015, page 284, abstract 2P-011; English translation cited in the IDS filed 9/14/2018 translation provided in the IDS filed 9/14/2018) in view of Matsumura et al. (US 20180160676; cited in the IDS filed 8/14/2018) in view of Hyon et al. (JP 2011030557A) and Sjogren et al. (US 20060134596), as evidenced by Sigma.
Suzuki teaches the cryopreservation (to a temperature of -120 degrees C; a specie that anticipates the claimed range of from  -196 to -75 degrees C; claim 17) of mesenchymal stem cells vitrified and frozen with  a solution of the polyampholyte DMGA-PLL (a conjugate of dimethylglutaric acid and poly-L-lysine; claim 1, in part), sucrose and ethylene glycol. The rate of freezing was 10 degrees C/minute which is a specie that anticipates the claimed range of from 5 to 50 degrees C/minute (claims 11, 13 and  15). After thawing (claim 12), it was found that when DMGA-PLL was present in the vitrification solution that the survival rate of the MSCs was very high and crystallization was suppressed (claim 14).
Suzuki does not teach that the polyampholyte has a percentage of carboxylated amino groups among the amino group in the side chains of ε-poly-L-lysine in a range from 50 to 70% (claim 1) or that the concentration of sucrose is from 0.1 to 1 M (claim 8), that the concentration of the polyampholyte is from 2 to 40% in the solution (claim 1) or that the thawing occurs by elevating the temperature of the frozen animal cells by increasing the temperature in a heating range of from 5 to 100 degrees C/min (claim 16).
The disclosure by Matsumura is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the polyampholyte having a percentage of carboxylated amino groups among the amino group in the side chains of ε-poly-L-lysine in a range from 50 to 70%, where the concentration of the polyampholyte is from 2 to 40% in the solution, where the concentration of sucrose is from 0.1 to 1 M and to thaw the frozen cells by elevating the temperature of the frozen animal cells by increasing the temperature in a heating range of from 5 to 100 degrees. The ordinary artisan would have been motivated to do so because Matsumura also teaches vitrification of cells with a polyampholyte that is a conjugate of a derivative of glutaric anhydride which includes dimethyl glutaric acid and poly-L-lysine in the presence of sucrose and from 0.1 to 1 M and a thawing rate that is a specie of the claimed range. The ordinary artisan would have had a reasonable expectation that one could employ the polyampholyte with a percentage of carboxylated amino groups among the amino group in the side chains of ε-poly-L-lysine in a range from 50 to 70%, where the concentration of sucrose is from 0.1 to 1 M and to thaw the frozen cells by elevating the temperature of the frozen animal cells by increasing the temperature in a heating range of from 5 to 100 degrees because Matsumura successfully accomplishes this with a derivative of glutaric anhydride which includes dimethyl glutaric acid and poly-L-lysine in the presence of glycerol and sucrose.
Suzuki as modified by Matsumura does not teach that the vitrification solution further comprises at least one epichlorohydrin-crosslinked sucrose polymer (claim 1), where the epichlorohydrin-crosslinked sucrose polymer has a molecular weight in the range from 10,000 to 1,000,000 (claim 1) or that the concentration of the epichlorohydrin-crosslinked sucrose polymer is present in the solution at 1 to 30% by weight (claim 1).
The disclosure by Sjogren is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Ficoll (an epichlorohydrin crosslinked sucrose polymer) at a molecular weight between 10,000 and 1,000,000 at a concentration of 1.5% in the cryoprotecting solution where the polyampholyte is present in an amount of 2 to 40% in modified Suzuki. The ordinary artisan would have been motivated to do so because Hyon teaches that Ficoll can be selected as an added polymer in  a polyampholyte-containing cryopreserving solution and Sjogren teaches that Ficoll at 1.5% is a preferred viscosity-modifying agent for cryopreserving animal stem cells. The ordinary artisan would have had a reasonable expectation that one could successfully employ Ficoll at 1.5% with a molecular weight between 400,000 +/- 100,000 in cryoprotecting solution in the composition and method of the modified Suzuki because Hyon teaches it is an alternative to be added to a cryopreservation solution that contains a polyampholyte and Sjogren teaches in a preferred embodiment that Ficoll is suitable for the vitrification of animal stem cells that are subsequently be thawed.
The combination of references is silent regarding the characteristics that animal cell cryopreservation solution has a glass transition point from -135 to -80 degrees C  (claim 10) but meets the claimed limitations because the claimed components are in the prior art animal cell preservation solution and the combination of animal cells and cryoprotectant solution are frozen by lowering the temperature and thawed by raising the temperature which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Applicant Argument
Applicant summarizes the rejection and submits that claims 1, 6-8 and 9-17 are patentable over the combination  of Suzuki, Matsumrua, Hyon and Sjogren, as evidenced by sigma for reasons similar as noted for the first rejection based on Matsumura with respect to unexpected synergistic results.
Examiner Response
Applicant’s arguments are not persuasive for the reasons stated supra.


Double Patenting
Claims 1, 6-8 and 10-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5-7 of copending Application No. 15577944 in view of Hyon et al. (JP 2011030557A) and Sjogren et al. (US 20060134596), as evidenced by Sigma. 
Claim 1 of ‘944 is drawn to a vitrified state stabilizing agent for animal cell cryopreservation solution comprising at least one polyampholyte being at least one carboxylated polyampholyte resulting from the reaction of ε-poly-L-lysine with a compound represented by formula (II):

    PNG
    media_image4.png
    214
    362
    media_image4.png
    Greyscale
(instant claim 1, in part where R1 and R2 are methyl for both formula (I) and formula (II) and the remaining R-groups of formula I are H. Claims 3 of ‘944 corresponds to instant claim 1.  Claim 6 of ‘944 teaches that ethylene glycol or propylene glycol is present in a concentration of 3 to 8 M (instant claims 6 and 7). Sucrose is present at 0.1 to 1 M in claim 7 of ‘944 (as in instant claim 8). 
Claims 9 and 10 of ‘994 correspond to instant claims 11 and 12. Claim 11 of ‘944 corresponds to instant claim 13. Claim 12 of ‘994 corresponds to instant claim 14. Claims 13 and 14 of ‘994 correspond to instant claims 15 and 16. 
The claims of ‘994 do not teach that the cryopreservation solution also contains at least one epichlorohydrin-crosslinked sucrose polymer macromolecule (claim 1) with a molecular weight range of from 10,000 to 100,000 (claim 1) that is present in an amount of 1 to 30% by weight in the cryopreservation solution  where the polyampholyte is present in a concentration of 2 to 40% by weight (claim 1).
The disclosure by Hyon and Sjogren is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Ficoll (an epichlorohydrin crosslinked sucrose polymer) at a molecular weight between 10,000 and 1,000,000 at a concentration of 1.5% in the cryoprotecting solution where the polyampholyte is present in an amount of 2 to 40%. The ordinary artisan would have been motivated to do so because Hyon teaches that Ficoll can be selected as an added polymer in  a polyampholyte-containing cryopreserving solution and Sjogren teaches that Ficoll at 1.5% is a preferred viscosity-modifying agent for cryopreserving animal stem cells. The ordinary artisan would have had a reasonable expectation that one could successfully employ Ficoll at 1.5% with a molecular weight between 400,000 +/- 100,000 in cryoprotecting solution in the composition and method of the claims of ‘994 because Hyon teaches it as an alternative to be added to a cryopreservation solution that contains a polyampholyte and Sjogren teaches in a preferred embodiment that Ficoll is suitable for the vitrification of animal stem cells that are subsequently be thawed.
The combination of references is silent regarding the characteristics that animal cell cryopreservation solution has a glass transition point from -135 to -80 degrees C  (claim 10) but meets the claimed limitations because the claimed components are in the prior art animal cell preservation solution and the combination of animal cells and cryoprotectant solution are frozen by lowering the temperature and thawed by raising the temperature which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
This is a provisional nonstatutory double patenting rejection.
Applicant Argument
Applicant argues that claims 1, 6-8 and 10-16  are patentably distinct from the subject matter of the claims of the co-pending application in view of the supporting references for similar reasons as discussed above with respect to the unexpected results.
Examiner Response
Applicant’s arguments are not persuasive for the reasons stated supra.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653